Exhibit 10.19

[g201603091945182276958.jpg][g201603091945182276959.jpg]

 

September 4, 2013

 

James P. Burns  

[address]

 

[email]  

 

Dear Jim:

 

On behalf of Silver Spring Networks, Inc. (the "Company''), I am pleased to
offer you the position of Executive

Vice-President, Chief Financial Officer, located in Redwood City, California.

 

The terms of your new position with the Company are as set forth below:

 

1.

Position. You will be employed as the Executive Vice-President, Chief Financial
Officer and will report

to Scott Lang the Company's Chairman, President and CEO. You will begin this new
position with the

Company on September 5, 2013 (your "Start Date'').

 

2.Proof of Right to Work. For purposes of federal immigration law, you will be
required to provide to the

Company documentary evidence of your identity and eligibility for employment in
the United States. Such documentation must be provided to us within three (3)
business days of your date of hire, or our employment relationship with you may
be terminated.

 

3.

Compensation.

 

 

a)

Base Salary. Your starting salary will be $400,000 per year (your "Base
Salary''), subject to applicable withholding taxes and paid pursuant to the
Company's regular payroll schedule.

 

 

b)

Bonus.  You will be entitled to participate in the Silver Spring Networks' Bonus
Plan.  Your bonus target is

50 % of base salary for the applicable  bonus period and subject to the terms
and conditions of the

applicable bonus plan. The Company's Human Resources Department will inform you
of the details of the

plan.  The Company reserves the right to vary or terminate (with or without
replacement by a further plan)

any bonus plan in place at any time.

 

 

c)

Annual Review. Following your first year of employment, your base salary will be
reviewed at the end of

each calendar year as part of the Company's normal salary review process.

 

4.

Stock Options.  In connection with the commencement of your employment, the
Company will recommend to

its Board of Directors that it grant you an option (the "Option'') to purchase
148,000 shares of Common Stock

(the "Shares'') with an exercise price equal to the fair market value of the
Common Stock on the date of

grant.  This Option stock will vest and become exercisable, subject to your
continued employment with the Company or one of its subsidiaries on each
applicable vesting date, as to 25% of the Shares upon completion of your first
year of employment and as to 1/48th of the Shares each month thereafter. The
Option will be granted under and subject to the terms and conditions of the
Company's equity incentive plan and will be contingent on your execution of the
Company's standard Stock Option Agreement. A copy of the Company's equity
incentive

plan and the Stock Option Agreement will be provided to you as soon as
practicable after the grant date. You agree to sign and return any Stock Option
Agreement provided to you by the Company in connection with this

grant. You also agree to sign any other agreements or documents provided by the
Company that may be

required under applicable laws to receive the Option or any shares of common
stock upon exercise of the

Option.

 

Page 1555 Broadway Street, Redwood City, CA 94063

--------------------------------------------------------------------------------

Exhibit 10.19

Restricted Stock Units.  In connection with the commencement  of your
employment, the Company will

recommend to its Board of Directors that it grant you an award of 74,000
restricted stock units ("RSUs''), which

vest into shares of the Company's common stock.  The RSUs will be granted under
and subject to the terms and conditions of the Company's equity incentive plan
and will be contingent on your execution of the Company's

standard RSU Agreement.  The RSUs will vest, subject to your continued
employment with the Company or one of

its subsidiaries on each applicable vesting date, as follows:   (a) 25% of the
RSUs shall vest on the first anniversary

of the tenth day of the month in which the grant date occurs (the "initial vest
date''); and (b) the remaining RSUs

shall vest in twelve equal quarterly installments following the initial vest
date until the RSUs have become fully

vested four years from the grant date.  A copy of the Company's equity incentive
plan and the RSU agreement will

be provided to you as soon as practicable after the grant date.  You agree to
sign and return any RSU agreement provided to you by the Company in connection
with this grant.  You also agree to sign any other agreements or documents
provided by the Company that may be required under applicable laws to receive
the RSUs and any

shares of common stock upon settlement of the RSUs.

5.

Benefits.

 

 

a)

Emplovee Benefits. You are eligible to participate in any medical insurance
plans, 401(k) plans, deferred compensation plans, life insurance plans,
retirement or other employee benefit plans or fringe benefit plans

or perquisites established by the Company for its employees which may become
effective from time to time during your employment with the Company.

 

 

b)

Vacation. You are eligible to participate in the Company's Exempt Employees'
Vacation Program. There is

no prescribed annual vacation allotment for exempt employees, meaning you will
not accrue vacation. Vacation  requests are subject to approval by your manager
in accordance with the terms of the vacation program.

 

 

c)

Sick Leave. You are eligible for paid sick leave in accordance with the terms of
the Company's sick leave policy.  You may take up to ten (10) paid sick days per
calendar year, pro-rated for the remainder of this

year.

 

6.

Background & Reference Checks. This offer is contingent upon successful
completion of background investigation and reference checks.

 

7.

Termination of Employment and Severance Benefits. We are pleased to provide you
with certain benefits

in the event of your termination without "cause" or "constructive termination"
from the Company as specifically

set forth in Attachment A.

 

8.

Confidential Information and Invention Assignment Agreement. Your acceptance of
this offer and commencement of employment with the Company is contingent upon
your execution, and delivery to an officer

of the Company, of the Company's Employee Confidential Information and Invention
Assignment  Agreement, a copy of which is enclosed for your review and execution
(the "Confidentiality Agreement") as Attachment B,

prior to or on your Start Date.

 

9.

[g201603091945190086961.jpg]At-Will Employment. You understand that your
employment with the Company is not for any specified term

and will at all times be on an "at will" basis, meaning that either you or the
Company may terminate your employment  at any time for any reason or no reason,
without further obligation or liability (except as set forth

on Attachment  B).

 

Page 2555 Broadway Street, Redwood City, CA 94063

--------------------------------------------------------------------------------

Exhibit 10.19

10.

[g201603091945190886962.jpg]No Conflicts. You represent to the Company that your
performance of all the terms of this letter agreement

will not breach any other agreement to which you are a party and that you have
not, and will not during the

term of your employment with the Company, enter into any oral or written
agreement in conflict with any of the provisions of this agreement. In addition,
as we have advised you, you are not to bring with you to the

Company, or use or disclose to any person associated with the Company, any
confidential or proprietary information belonging to any former employer or
other person or entity with respect to which you owe an

obligation of confidentiality under any agreement or otherwise. The Company does
not need and will not use

such information and we will assist you in any way possible to preserve and
protect the confidentiality of proprietary information belonging to third
parties.

 

 

We are all delighted to be able to extend you this offer and look forward to
working with you. To indicate your acceptance of the Company's offer, please
sign and date this letter agreement in the space provided below no later than
September 4, 2013. Additionally, as part of your acceptance  of the Company's
offer, please return a signed

and dated copy of Attachment A (Termination of Employment and Severance
Benefits) and Attachment  B (Confidentiality Agreement). This offer letter,
together with Attachment A and Attachment  B, set forth the terms of

your employment with the Company and supersede any prior representations or
agreements, whether written or

oral. Neither this letter agreement nor Attachment A and Attachment B may be
modified or amended except by a written agreement, signed by the Company's Chief
Executive Officer and by you.

 

 

 

 

 

 

 

 

Very truly yours,

 

Silver Spring Networks, Inc.

            [g201603091945191346963.jpg]

Scott Lang

Chairman, President, Chief Executive Officer

 

 

 

 

ACCEPTED AND AGREED:

 

[g201603091945191346964.jpg]NAME

 

 

  Signature

 

 

Date

 

Attachments:

 

 

1.

Attachment  A  - Termination of Employment and Severance Benefits

 

 

2.

Attachment  B -  Employee Confidential Information and Invention Assignment
Agreement

 

Page 3555 Broadway Street, Redwood City, CJ1. 94063

--------------------------------------------------------------------------------

Exhibit 10.19

[g201603091945192596965.jpg]Attachment A

TERMINATION OF EMPLOYMENT AND SEVERANCE BENEFITS

 

 

1.

Termination of Employment.

 

 

a)

At-Will Employment.  Your employment with the Company is at-will, meaning either
you or the

Company can terminate your employment at any time, with or without cause, and
with or without notice.  Neither

you nor the Company can change the "at-will" nature of your employment, unless
the Chief Executive Officer of the Company and you sign a written contract that
explicitly changes your status as an "at-will" employee.

 

 

b)

Payment & Benefits Upon Termination.  Your entitlement to payment and benefits
upon

termination is as follows:

 

 

(i)

      Termination Without "Cause" or "Constructive Termination". If your
employment is

terminated involuntarily without Cause (as defined in Section 3(a), below) or in
the event of your "Constructive Termination" (as defined in Section 3(c) below):

 

(A)you will receive payment for any earned and unpaid salary, and bonus and
commissions, as of

the date of your termination of employment; and,

 

(B)in the event you execute and do not revoke a separation agreement,  
including a release of

claims ("Release"), substantially  in the form as attached as Exhibit A, to be
drafted by the

Company based upon its standard forms, you will be offered the Separation
Compensation (as

defined in Section 2, below).  You will not be entitled to or offered any form
of additional

severance pay or benefits other than the Separation Compensation  (e.g., you
will not be entitled to

pay or benefits under any employee severance plan that is generally applicable
to employees).

 

 

(ii)

        Voluntary Termination.  If you voluntarily terminate your employment, or
give notice that

you will voluntarily terminate your employment at a future date (and whether or
not the Company accelerates the effective date of your resignation date that you
provide to an earlier termination date), you will receive payment(s)

for all earned and unpaid salary, and bonus and commissions, as of the date of
termination.  You will not be entitled

to the Separation Compensation, or any other form of severance pay or benefits.

 

 

(iii)

Termination for Cause.  If your employment is terminated for Cause, you will
receive

payment(s) for all earned and unpaid salary, and bonus and commissions as of the
date of your termination of employment.  You will not be entitled to the
Separation Compensation, or any other form of severance pay or

benefits.

 

 

2.

Separation Compensation.  If you are entitled to Separation Compensation under
Section 1above,

your "Separation Compensation" will include each of the following:

 

 

a.

Salary Continuance.   You will be offered pay equal to twelve (12) months of
your regular base

salary and a pro-rated bonus (if any), subject to applicable payroll deductions
and withholdings  ("Salary

Continuance");  provided, however, that should your Termination without Cause or
your Constructive Termination

occur within the period beginning two months prior to and ending twelve months
following a Change of Control,

you may be required by the successor entity (at its sole discretion) to continue
your employment for up to three (3) months from the date of a Change of Control
in order to be eligible to receive the Salary Continuance.  The first

salary continuance payment equal to three (3) months of your regular base
salary, and payment of the prorated

target bonus based upon the number of days worked during the bonus period, (if
any), shall be made on the

thirtieth  (30th) day following your termination of employment (unless a longer
period is required by law to make the Release effective, in which case the first
salary continuance  payment shall be made on the sixtieth (60th) day

following your termination of employment)  provided the Release is effective at
such time, and the remainder shall

be paid in monthly installments beginning on the 1st day of the fourth month
following your termination of

employment, and on the 1st day of each month thereafter, until the total payment
obligation is fulfilled.

 

Page 4555  Broadway Street, Redwood City, CA 94063

--------------------------------------------------------------------------------

Exhibit 10.19

 

b.

Acceleration of Vesting. The vesting applicable to any equity grants made by the
Company to

you shall accelerate (or the Company's repurchase right with respect to such
shares underlying such equity grants shall lapse) as to either:

 

 

(i)

that number of shares underlying such equity grant or grants that would have
vested on the

first anniversary of the date your employment terminates, such acceleration
effective immediately prior to such termination; or

 

 

(ii)

in the event that your termination without Cause or Constructive Termination
occurs within

the period beginning two (2) months prior to a Change of Control and ending
twelve (12) months following a

Change of Control, and provided that you (if requested by the successor entity
in its sole discretion) have

continued your employment for the three-month period (or such shorter period as
may be requested by the

successor entity) beginning on the date of a Change of Control, one hundred
percent (100%) of the unvested

shares underlying such equity grant or grants at the time of termination, such
acceleration effective immediately

prior to such termination.

 

 

c.

Other Benefits. The Company will reimburse you for your expenses in continuing
medical

insurance benefits for you and your family (meaning medical, dental, optical,
and mental health, but not life,

insurance) under the Company's benefit plans (or otherwise in obtaining coverage
substantially comparable to the coverage provided to you prior to the
termination) over the period beginning on the date your employment

terminates and ending on the earlier of (a) twelve (12) months following such
date, or (b) the date you

commence employment with another entity; provided, however, that should your
termination without Cause or

your Constructive Termination occur within the period beginning two months prior
to and ending twelve months

following a Change of Control, you may be required by the successor entity (at
its sole discretion) to continue your employment for up to three (3) months from
the date of a Change of Control in order to be eligible to receive such other
benefits.

 

 

3.

Definitions.

 

 

a)

Cause.  For the purposes of this letter agreement, "cause" for termination of
your employment

will exist if you are terminated for any of the following reasons following
written notice by the Company of the

events or circumstances constituting Cause: (i) your material failure to perform
your duties and responsibilities to

the Company, including but not limited to a failure to cooperate with the
Company in any investigation or formal proceeding; (ii) your commission of any
act of fraud, embezzlement, dishonesty or any other intentional

misconduct that results in material injury to the Company; (iii) the
unauthorized use or disclosure by you of any proprietary information or trade
secrets of the Company or any other party to whom you owe an obligation of
nondisclosure as a result of your relationship with the Company; (iv) you are
convicted of, or enter a no contest

plea to, a felony; or (v) your willful, wrongful and uncured breach of any of
your obligations under any Company

policy that has been made available to you, written agreement or covenant with
the Company (including this letter agreement).  The determination as to whether
you are being terminated for Cause shall be made in good faith by

the Board of Directors of the Company. The foregoing definition does not in any
way limit the Company's ability

to terminate your employment at any time as provided in Section 1above.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

[g201603091945201376966.jpg]                                               Page
5

 

555 Broadway Street, Redwood City, CA 94063

--------------------------------------------------------------------------------

Exhibit 10.19

 

b)

Change of Control.  For purposes of this letter agreement, "Change of Control"
of the Company

is defined as: (i) the date any "person" (as such term is used in Sections 13(d)
and 14(d) of the Securities

Exchange Act of 1934, as amended) becomes, subsequent to the date hereof, the
"beneficial owner" (as defined

in Rule 13d-3 under said Act), directly or indirectly, of securities of the
Company representing 50% or more of the

total voting power represented by the Company's then outstanding voting
securities, other than pursuant to a sale

by the Company of its securities in a transaction or series of related
transactions the primary purpose of which is

to raise capital for the Company; (ii) the date of the consummation of a merger
or consolidation of the Company

with any other corporation that has been approved by the stockholders of the
Company, other than a merger or consolidation which would result in the voting
securities of the Company outstanding immediately prior thereto continuing to
represent (either by remaining outstanding or by being converted  into voting
securities of the

surviving entity)  more than fifty percent (50%) of the total voting  power
represented by the voting securities of

the Company or such surviving entity outstanding  immediately after such merger
or consolidation;  (iii) the date of

the consummation of the sale or disposition by the Company of all or
substantially all the Company's assets; or

(iv) the date of a change in the composition of the Company's Board of Directors
such that a majority of the

members of the Board immediately following such change in composition are no
longer "Incumbent Directors."

For purposes of the foregoing clause (iv), "Incumbent Directors" means (a)
members of the Company's Board of Directors as of the date of this letter
agreement, or (b) members of the Company's Board of Directors elected or
appointed to the Board following the date of this letter agreement other than in
connection with an actual or

threatened proxy contest.

 

 

c)

Constructive Termination.    For the  purposes of this letter agreement,
"Constructive

Termination" means the termination  of your employment  by you following:  : (A)
a material reduction in your job

duties and responsibilities; provided, however, that following a Change of
Control, a reassignment to a position

that is substantially similar to your position prior to the Change of Control
shall not constitute a material reduction

in your job duties or responsibilities;  (B) without your prior written
approval, the Company requires you to relocate

to a facility or location more than thirty-five (35) miles from the location
from the primary location at which you

were working for the Company immediately before the required change of location;
(C) except as otherwise

agreed by you, any reduction of your base salary in effect immediately prior to
such reduction (other than as part

of an across-the-board, proportional reduction); or (D) following a Change of
Control, the failure of a successor

entity to assume this letter agreement.  Notwithstanding anything else contained
herein, in the event of the

occurrence of a condition listed above you must provide notice to the Company
within ninety (90) days of the occurrence of a condition listed above and allow
the Company thirty (30) day in which to cure such condition. Additionally, in
the event the Company fails to cure the condition within the cure period
provided, you must

terminate employment with the Company within thirty (30) days of the end of the
cure period.

 

 

4.

Code Section 409A.  For purposes of this letter agreement, a termination of
employment will be

determined consistent with the rules relating to a "separation from service" as
defined in Section 409A of the Code

and the regulations thereunder (''Section 409A").  Notwithstanding anything else
provided herein, to the extent

any payments provided under this Agreement  in connection with your
termination  of employment constitute

deferred compensation subject to Section 409A, and you are deemed at the time of
such termination of

employment to be a "specified employee" under Section 409A, then such payment
shall not be made or

commence until the earlier of (i) the expiration of the 6-month period measured
from your separation from service

from the Company or (ii) the date of your death following such a separation from
service; provided, however, that

such deferral shall only be effected to the extent required to avoid adverse tax
treatment to you including, without limitation, the additional tax for which you
would otherwise be liable under Section 409A(a)(l)(B) in the absence

of such a deferral.  The first payment thereof will include a catch-up payment
covering the amount that would

have otherwise been paid during the period between your termination of
employment and the first payment date

but for the application of this provision, and the balance of the installments
(if any) will be payable in accordance

with their original schedule.  To the extent that any provision of this letter
agreement is ambiguous as to its

compliance with Section 409A, the provision will be read in such a manner so
that all payments hereunder comply

with Section 409A. To the extent any payment under this letter agreement may be
classified as a "short-term

deferral" within the meaning of Section 409A, such payment shall be deemed a
short-term deferral, even if it may

also qualify for an exemption from Section 409A under another provision of
Section 409A. Payments pursuant to

this section are intended to constitute separate payments for purposes of
Section 1.409A-2(b)(2) of the Treasury Regulations.

[g201603091945203246967.jpg]Page 6

555 Broadway Street, Redwood City, CA 94063

--------------------------------------------------------------------------------

Exhibit 10.19

 

5.

Code Section 280G.  In the event that the severance and other benefits provided
for in this letter

agreement or otherwise payable to you (i) constitute "parachute payments" within
the meaning of Section 280G of

the Code, and (ii) would be subject to the excise tax imposed by Section 4999 of
the Code (the "Excise Tax"),

then your benefits under this letter agreement shall be either:

 

 

a)

delivered in full; or

 

 

b)

delivered as to such lesser extent that would result in no portion of such
benefits being subject to

the Excise Tax, (with first a pro rata reduction of (i) cash payments subject to
Section 409A of the Code as

deferred compensation and (ii) cash payments not subject to Section 409A of the
Code, and then a pro rata cancellation of (i) equity-based compensation subject
to Section 409A of the Code as deferred compensation and

(ii) equity-based compensation not subject to Section 409A of the Code),

 

whichever of the foregoing amounts, taking into account the applicable federal,
state and local income taxes and the Excise Tax, results in your receipt on an
after-tax basis, of the greatest amount of benefits, notwithstanding that all or
some portion of such benefits may be taxable under Section 4999 of the Code.

 

Unless you and the Company otherwise agree in writing, the determination of your
excise tax liability and the amount required to be paid under this Section shall
be made in writing by an accounting firm to be selected by reasonable agreement
between you and the Company, whose determination shall be conclusive and binding
upon you and the Company for all purposes.  For purposes (the "Accountants") of
making the calculations required by this Section, the Accountants may make
reasonable assumptions and approximations concerning applicable taxes and may
rely on reasonable, good faith interpretations concerning the application of
Section 280G and Section  4999 of the Code. You and the Company shall furnish to
the Accountants such information and documents as the Accountants may reasonably
request in order to make a determination under this Section. The Company shall

bear all costs the Accountants may reasonably incur in connection with any
calculations contemplated by this

Section.

 

 

6.

Other Agreements.  This Attachment A sets forth the terms of the benefits you
are eligible to

receive in the event your employment with the Company is terminated in the
manner described herein and

supersedes any prior representations or agreements, whether written or oral.  In
the event of a conflict between

the terms of this Attachment A and any other agreement you have entered into
with the Company (including,

without limitation, the cover letter to this Attachment A), the terms of this
Attachment A shall apply.  The

definitions, terms and conditions contained herein may not be modified or
amended except by a written

agreement, signed by the Chief Executive Officer of the Company and by you.

 

* * *

 

 

 

 

 

 

ACCEPTED AND AGREED:

 

[g201603091945205746969.jpg]NAME

Page 7

 

 

 

 

 

 

 

 

 

 

 

 

[g201603091945205906970.jpg]

 

555 Broadway Street, Redwood City, CA 94063

--------------------------------------------------------------------------------

Exhibit 10.19

February 4, 2016

James Patrick Burns

[address]

Re:  Agreement to Amend Termination of Employment and Severance Benefits

Dear James:

Following Silver Spring’s grant of performance stock units to executives in May
2015 (the “PSUs”), and after a review of the Company’s standard termination of
employment and severance benefits for executives (the “Termination Benefits
Agreement”) including those attached to your offer letter dated September 4,
2013 (the “Offer Letter”), we determined that terms of the existing Termination
Benefits Agreement relating to acceleration of vesting of equity awards do not
contemplate how performance-based awards, including the PSUs, should be treated
in the event of a termination of employment.  Therefore we are amending the
terms of the Termination Benefits Agreement of each executive to clarify the
treatment of the PSU awards; specifically, that the performance criteria must be
satisfied at the time of termination in order for such awards to receive
acceleration of vesting as set forth in the Termination Benefits
Agreement.  This amendment to your Termination Benefits Agreement only clarifies
the treatment of performance-based awards, as set forth in the PSUs, and does
not otherwise change the existing terms of the Termination Benefits Agreement.  

Effective as of November 19, 2015, Silver Spring and you agree to amend Section
2(b) of the Termination Benefits Agreement to add a new Section 2(b)(iii) as
follows:

“Notwithstanding Sections 2(b)(i) and 2(b)(ii), acceleration of vesting of any
performance-based equity grants, such as performance stock units, shall be
subject to and qualified by the terms of any performance-based equity grant that
provides for satisfaction of applicable performance vesting requirements,
including any average price thresholds (as set forth in the agreement(s)
governing your performance-based equity grant(s)), as determined on the date of
your termination, and the acceleration of vesting pursuant to such Sections
2(b)(i) and 2(b)(ii) shall occur only if the above-referenced performance
vesting requirements have been satisfied.”

Except as set forth above, the Offer Letter and the Termination Benefits
Agreement shall remain in full force and effect in all other respects, and this
letter of amendment (the “Amendment Agreement”) does not supersede any of the
other the terms of the Offer Letter or the Termination Benefits Agreement.  This
Amendment Agreement, the Offer Letter and the Termination Benefits Agreement are
the entire agreement relating to your employment with Silver Spring.  

Sincerely,

Silver Spring Networks, Inc.


By:[g201603091945206056971.jpg]

Richard S. Arnold, Jr.

General Counsel and Secretary

I accept the terms and conditions as set forth in this Amendment Agreement, and
acknowledge and agree that this Amendment Agreement amends the Termination
Benefits Agreement only to the extent as set forth herein and that the
Termination Benefits Agreement remains in full force and effect in all other
respects.  [g201603091945206216972.jpg][g201603091945206216973.jpg]

 